Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page11ofof19
                                                                     19




                             FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         TUCKER DURNFORD,                             No. 16-15374
         individually and on behalf of
         all others similarly situated,                D.C. No.
                       Plaintiff-Appellant,       3:15-cv-00413-HSG

                           v.
                                                        OPINION
         MUSCLEPHARM CORP.,
                 Defendant-Appellee.


                  Appeal from the United States District Court
                    for the Northern District of California
                Haywood S. Gilliam, Jr., District Judge, Presiding

                   Argued and Submitted November 15, 2017
                           San Francisco, California

                             Filed October 12, 2018

           Before: Marsha S. Berzon and Michelle T. Friedland,
           Circuit Judges, and William K. Sessions III, * District
                                  Judge.

                            Opinion by Judge Berzon

            *
              The Honorable William K. Sessions III, United States District
        Judge for the District of Vermont, sitting by designation.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page22ofof19
                                                                     19




        2                DURNFORD V. MUSCLEPHARM

                                  SUMMARY **


                 Preemption / Food, Drug, and Cosmetic Act

            The panel reversed the district court’s dismissal of an
        action alleging California consumer claims against
        MusclePharm Corporation, a manufacturer of nutritional
        supplements, for making false or misleading statements
        about the protein in one of its products; and remanded for
        further proceedings.

            The district court dismissed the action as preempted by
        the Food, Drug, and Cosmetic Act (“FDCA”), reasoning that
        any declarations of protein content anywhere on a product
        label could not be false or misleading if the listed amount of
        protein reflected measurements made in accordance with
        federal regulations concerning the federally mandated
        nutrition panel.

            The panel held that, as relevant here, the FDCA and its
        implementing regulations concerned only the calculation
        and disclosure of protein amounts. Specifically, the panel
        held that the FDCA preempted a state-law misbranding
        theory premised on the supplement’s use of nitrogen-spiking
        agents to inflate the measurement of protein for the nutrition
        panel. The panel further held that the FDCA did not,
        however, preempt a state-law misbranding theory premised
        on the label’s allegedly false or misleading implication that
        the supplement’s protein came entirely from two specifically
        named, genuine protein sources. The panel concluded that

            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page33ofof19
                                                                     19




                       DURNFORD V. MUSCLEPHARM                      3

        plaintiff’s claims were not preempted to the extent they arose
        under this theory.


                                COUNSEL

        Matt J. Malone (argued), Susan F. Brown, and Michael F.
        Ram, Ram Olson Cereghino & Kopczynski, San Francisco,
        California, for Plaintiff-Appellant.

        Michael J. Suffern (argued) and Linda E. Maichl, Ulmer &
        Berne LLP, Cincinnati, Ohio, for Defendant-Appellee.


                                 OPINION

        BERZON, Circuit Judge:

            Tucker Durnford brought California consumer claims
        against MusclePharm Corporation, a manufacturer of
        nutritional supplements, for making false or misleading
        statements about the protein in one of its products. The
        district court dismissed Durnford’s action as preempted by
        the Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C.
        §§ 301–399i, reasoning that any declarations of protein
        content anywhere on a product label could not be false or
        misleading if the listed amount of protein reflected
        measurements made in accordance with federal regulations
        concerning the federally mandated nutrition panel. We
        disagree. As here relevant, the FDCA and its implementing
        regulations concern only the calculation and disclosure of
        protein amounts. They say nothing about the source or
        composition of protein, factors which underlie one of
        Durnford’s several theories of consumer deception.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page44ofof19
                                                                     19




        4                 DURNFORD V. MUSCLEPHARM

        Durnford’s claims are therefore not preempted to the extent
        they arise under that theory.

                                           I

            MusclePharm is a Nevada corporation that produces a
        line of nutritional supplements, including the “Arnold
        Schwarzenegger Series Iron Mass” supplement (“the
        Supplement”) here at issue. Durnford is a California citizen
        who purchased the Supplement from a sports nutrition
        retailer in 2014.

            The Supplement is marketed as a muscle-building or
        weight-gain product, with a focus on its “revolutionary 5-
        stage mass delivery system.”          According to the
        Supplement’s label, 1 this “system” consists of “advanced
        protein technology, elite complex carbs, healthy fats,
        cutting-edge performance ingredients and a balanced
        digestive blend.”

            The label describes the “stages” of the Supplement’s
        “system” in some detail. In particular, the second stage is
        described as “Muscle plasma protein technology: 40g of a
        potent blend of hydrolyzed beef protein and lactoferrin
        protein.” The fourth stage is described as “Performance
        growth & muscle volumizer: Creatine and BCAA nitrates
        help promote muscular strength, size and endurance.”




            1
               We refer to the product’s packaging as a whole as the “label.” We
        refer to the federally mandated declaration of nutritional content within
        the label as the “nutrition panel.” As will be explained, the latter is
        subject to a unique set of stringent federal regulations.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page55ofof19
                                                                     19




                       DURNFORD V. MUSCLEPHARM                      5




            The nutrition panel at the back of the label also reflects
        the “five-stage system.” For example, in listing the
        Supplement’s ingredients, the front of the label divides
        ingredients according to the “five stages.” The nutrition
        panel then repeats the five stages in the same order they
        appear on the front of the label, and repeats the same jargon
        in describing them.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page66ofof19
                                                                     19




        6              DURNFORD V. MUSCLEPHARM




              As should be apparent, the second group of ingredients
        listed on the nutrition panel corresponds to the second stage
        of the Supplement’s “system.” This group of ingredients is
        described as the “Muscle Plasma Protein Matrix,” consisting
        of “Hydrolyzed Beef Protein, Lactoferrin.” The fourth
        group of ingredients listed on the nutrition panel corresponds
        to the fourth stage of the Supplement’s system. This group
        of ingredients is described as the “Performance Growth &
        Muscle Volumizer,” consisting of “Creatine Monohydrate,
        L-Glycine, BCAA Nitrates (Leucine, Iso-Leucine, Valine)
        . . . , D-Ribose.” The nutrition panel states that a single
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page77ofof19
                                                                     19




                           DURNFORD V. MUSCLEPHARM                                 7

        serving of 95 grams of the Supplement contains 40 grams of
        protein, or 72% of the recommended daily value.

            In January 2015, Durnford brought an action alleging
        that MusclePharm had engaged in “protein spiking” or
        “nitrogen spiking” — the practice of inflating measurements
        of a supplement’s protein content using non-protein
        substances — thereby rendering the Supplement falsely or
        misleadingly labeled. 2 Specifically, Durnford alleged that
        MusclePharm used creatine monohydrate and free-form
        amino acids (l-glycine, leucine, iso-leucine, and valine) to
        inflate protein figures. These are the substances that appear
        at stage four of the Supplement’s “system.” Durnford also
        alleged that an independent study of the Supplement
        demonstrated that its true protein value was not 40 grams per
        serving, but 19.4 grams per serving.

            Durnford brought claims under California’s Unfair
        Competition Law (“UCL”), Cal. Bus. & Prof. Code
        §§ 17200–17210; False Advertising Law (“FAL”), Cal. Bus.
        & Prof. Code §§ 17500–17509; and Consumer Legal
        Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750–1784;
        and for breach of express warranty. The express warranty
        claim was premised on the theory that the Supplement’s
        “labeling, marketing and advertising constitute express
        warranties and became part of the basis of [the] bargain” —
        a bargain struck, according to the complaint, “at the time
        [consumers] purchased the Product.”


             2
               According to the complaint, because nitrogen is used as marker for
        protein, manufacturers seeking a low-cost way of inflating their protein
        figures are known to “spike” their formulations with nitrogen-rich
        additives that provide little or none of the benefit of actual protein. Free-
        form amino acids — amino acids that are not bound together in complex
        chains, as proteins are — are sometimes used as nitrogen-spiking agents.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page88ofof19
                                                                     19




        8              DURNFORD V. MUSCLEPHARM

            Durnford also alleged that, at some point, an individual
        “tweeted at” MusclePharm’s official Twitter account to ask
        about the truth behind product reviews accusing
        MusclePharm of nitrogen spiking. MusclePharm responded
        via Twitter: “Those [reviews] are fake then. We don’t do
        anything like that. All products legit and scientifically
        backed[.]” The individual who tweeted at MusclePharm
        identified himself on Twitter as “Jacob Henderson.” The
        complaint did not explain who Jacob Henderson was, what
        relationship he had to Durnford or to this case, when the
        Twitter interaction took place, or whether Durnford was
        aware of it.

            Durnford did not explain his reasons for purchasing the
        Supplement. For example, he did not allege that he
        purchased the product intending to gain weight or add
        muscle, the likely reason for most purchases of the product.
        He did state, however, that he “would not have purchased
        the Supplement had [he] known the true nature of the protein
        content.”     And he alleged that he “purchased the
        [Supplement] in reliance on [MusclePharm’s] labeling and
        marketing claims.”

            MusclePharm moved to dismiss the complaint on
        preemption grounds, for failure to plead reliance adequately,
        and for failure to plead fraud with particularity. In granting
        the motion to dismiss, the district court divided Durnford’s
        four legal claims into three theories of misrepresentation,
        each tied to one of MusclePharm’s “claims” about its
        product. The “Protein Content Claim” referred to the theory
        that Durnford was misled by the 40-gram figure on the
        Supplement’s nutrition panel, as independent testing
        allegedly revealed that figure to be heavily influenced by
        nitrogen-rich non-protein substances such as free-form
        amino acids. The “Protein Composition Claim” referred to
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page99ofof19
                                                                     19




                          DURNFORD V. MUSCLEPHARM                               9

        the theory that Durnford was misled by the label’s
        suggestion that the product contained 40 grams of protein
        derived entirely from hydrolyzed beef protein and lactoferrin
        rather than nitrogen-spiking agents. The “Nitrogen Spiking
        Claim” referred to the theory that Durnford was misled by
        the statement MusclePharm made on its Twitter account in
        response to a direct question about nitrogen spiking.

            The district court ruled for MusclePharm on preemption
        grounds with respect to the “Protein Content Claim.”
        Specifically, the court noted that Food and Drug
        Administration (“FDA”) regulations allow a manufacturer to
        use nitrogen content as a proxy for protein content, thus
        permitting the practice of nitrogen spiking. 3 As the FDCA
        expressly preempts state-law requirements that are “not
        identical to” those in the FDCA itself, 21 U.S.C. § 343-
        1(a)(5), the district court concluded that even if the label
        might be considered misleading, California consumer law
        could not be used to create liability for an FDA-compliant
        measurement.

            The district court ruled for MusclePharm on the “Protein
        Composition Claim” on preemption grounds as well, but on
        narrower reasoning. The court accepted the theory that
        MusclePharm’s label falsely or misleadingly suggested that
        the Supplement contained 40 grams of protein derived
        entirely from hydrolyzed beef protein and lactoferrin and
        therefore not from nitrogen spiking. The court also accepted
        that a misbranding theory of that kind went beyond a claim

            3
               The Secretary of Health and Human Services (“HHS”) has
        “authority to promulgate regulations for the efficient enforcement of” the
        FDCA. 21 U.S.C. § 371(a). The agency within HHS responsible for
        FDCA regulations is the FDA. We therefore refer to the relevant
        regulations in this case as “FDA regulations.”
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page10
                                                               10ofof19
                                                                      19




         10             DURNFORD V. MUSCLEPHARM

         based purely on the FDA’s approved methods of calculating
         protein content. Nonetheless, the district court concluded
         that Durnford’s claims, “as currently pled, are preempted,”
         as Durnford did not allege that his independent study
         demonstrating a lack of true protein “conformed to the
         [FDA] requirements” for measuring protein content.

             Finally, the district court ruled for MusclePharm on its
         “Nitrogen Spiking Claim” for failure to plead reliance
         adequately, a problem the court described as a lack of
         statutory standing under California’s consumer protection
         laws. The court noted that it could be “reasonable to
         presume that consumers read and rely on product labels
         when purchasing a supplement.” But the court was unable
         to draw such an inference regarding the comment made on
         Twitter.

             The district court dismissed the complaint without
         prejudice to repleading to cure the preemption and reliance
         problems. Durnford allowed the period for amendment to
         lapse, and the court entered judgment. This appeal followed.

                                       II

             We begin with a review of federal preemption under the
         relevant provision of the FDCA. The FDCA provides, in
         relevant part, that

                no State . . . may directly or indirectly
                establish under any authority or continue in
                effect as to any food in interstate commerce
                . . . (4) any requirement for nutrition labeling
                of food that is not identical to the requirement
                of section 343(q) of this title . . . or, (5) any
                requirement respecting any claim . . . made in
                the label or labeling of food that is not
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page11
                                                               11ofof19
                                                                      19




                             DURNFORD V. MUSCLEPHARM                             11

                    identical to the requirement of section 343(r)
                    of this title. 4

         21 U.S.C. § 343-1(a) (emphases added). 5 Section 343(q)
         addresses the information that must be disclosed in a
         nutrition panel under the FDCA. See 21 U.S.C. § 343(q)(1),
         (q)(5)(F); Revision of the Nutrition and Supplement Facts
         Labels, 81 Fed. Reg. 33,742, 33,744 (May 27, 2016). As
         here relevant, the section provides that food is deemed
         “misbranded” unless its nutrition panel includes a statement
         of the product’s “total protein.” 21 U.S.C. § 343(q)(1)(D).

             FDA regulations provide guidance as to the acceptable
         means of calculating “total protein” for purposes of the
         mandatory nutrition panel. Specifically, “[p]rotein content
         may be calculated on the basis of the factor 6.25 times the
         nitrogen content of the food as determined by the appropriate
         method of analysis . . . .” 21 C.F.R. § 101.9(c)(7). This
         regulation applies equally to ordinary food and to dietary
         supplements, “except that [for dietary supplements] the
         sample for analysis shall consist of a composite of
         12 subsamples (consumer packages) or 10 percent of the
         number of packages in the same inspection lot, whichever is
         smaller, randomly selected to be representative of the lot.”
         21 C.F.R. § 101.36(f)(1).

             Section 343(r) addresses statements concerning
         nutritional content other than those required to be included

             4
                 Both section references are to title 21 of the United States Code.

              5
                This section and the sections cited within it were added to the
         FDCA in 1990 in the Nutrition Labeling and Education Act (“NLEA”),
         Pub. L. No. 101-535, 104 Stat. 2353 (Nov. 8, 1990). For simplicity, we
         refer to the NLEA provisions as part of the FDCA except as necessary
         to distinguish them.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page12
                                                               12ofof19
                                                                      19




         12                DURNFORD V. MUSCLEPHARM

         in the nutrition panel. As relevant here, the section provides
         that products whose labels “characterize[] the level of any
         nutrient” listed in section 343(q) are deemed misbranded
         unless they comply with specific requirements, established
         by regulation, for nutrient disclosures of that kind. 21 U.S.C.
         § 343(r)(1)–(2). A separate provision of the FDCA provides
         another, broader description of misbranding. According to
         section 343(a), “food shall be deemed to be misbranded . . .
         [if] its labeling is false or misleading in any particular.”
         21 U.S.C. § 343(a).

             The FDA has promulgated regulations attempting to
         clarify the scope of express preemption under the “not
         identical to” standard stated in section 343-1(a). According
         to the FDA, in preempting state law that would impose
         requirements “not identical to” those in the FDCA, the
         statute is not concerned with “the specific words in the
         [state-law] requirement.” 21 C.F.R. § 100.1(c)(4). Instead,
         the federal statute displaces “obligations or . . . provisions
         concerning the composition or labeling of food . . . [that]
         [a]re not imposed by or . . . [that] [d]iffer from those
         specifically imposed by” the FDCA. 6               21 C.F.R.
         § 100.1(c)(4)(i)–(ii).

             FDCA preemption is subject to well-established limiting
         principles. First, federal preemption arising from the
         provisions at issue in this case is, by statutory prescription,
         express preemption only. See NLEA § 6(c)(1), 104 Stat. at

              6
                In the absence of a specific congressional delegation of authority
         to interpret the scope of preemption, agency interpretations regarding the
         scope of preemption are not entitled to deference under Chevron, U.S.A.,
         Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). See Wyeth v.
         Levine, 555 U.S. 555, 576 (2009). Durnford has not, however,
         challenged the FDA’s interpretation of the preemptive effect of the
         FDCA, so we assume its applicability.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page13
                                                               13ofof19
                                                                      19




                        DURNFORD V. MUSCLEPHARM                    13

         2364 (codified at 21 U.S.C. § 343-1 note) (“The [NLEA]
         shall not be construed to preempt any provision of State law,
         unless such provision is expressly preempted under [section
         343-1].”); Hawkins v. The Kroger Co., No. 16-55532, slip
         op. at 8 (9th Cir. Oct. 4, 2018) (citing Reid v. Johnson &
         Johnson, 780 F.3d 952, 959 (9th Cir. 2015)). Second, a
         presumption against preemption applies to the extent the
         FDCA is used to displace state law in an area of traditional
         state police power. See Wyeth v. Levine, 555 U.S. 555, 565
         & n.3 (2009); Holk v. Snapple Beverage Corp., 575 F.3d
         329, 334–35 (3d Cir. 2009). Consumer protection falls well
         within that category. See Medtronic, Inc. v. Lohr, 518 U.S.
         470, 485 (1996).

                                     III

            We turn now to review of the order granting
         MusclePharm’s motion to dismiss. Our review is de novo.
         Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061 (9th Cir.
         2004). The district court’s three-part categorization of
         Durnford’s claims is a useful framework for evaluating
         Durnford’s theories of misbranding, so we adhere to it.

                                      A

             The “protein content” theory of misbranding refers to
         Durnford’s allegations that he was misled by the 40-gram
         figure on the Supplement’s nutrition panel, because it was a
         product of nitrogen spiking and so not an accurate
         measurement of true protein content. This theory is
         foreclosed by the FDCA.

             The FDCA requires the disclosure of the    “amount” of
         “total protein” in the nutrition panel,         21 U.S.C.
         § 343(q)(1)(D), and FDA regulations approve    of the use of
         nitrogen as a proxy in complying with that     requirement,
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page14
                                                               14ofof19
                                                                      19




         14             DURNFORD V. MUSCLEPHARM

         21 C.F.R. § 101.9(c)(7). These regulations have the same
         preemptive effect as a statute, Fidelity Fed. Sav. & Loan
         Ass’n v. de la Cuesta, 458 U.S. 141, 153–54 (1982), and so
         foreclose the possibility of liability under state law for
         nitrogen spiking.

             Durnford argues otherwise, maintaining that the
         regulation serves internal “regulatory” purposes and is not
         intended to have preemptive effect. But the regulation is not
         just an internal guidance; it is an interpretation of the
         statutory provision requiring that manufacturers disclose a
         product’s protein content, a concept that requires federal
         agency clarification if there is to be national uniformity in
         labeling. See Reid, 780 F.3d at 959. Where, as here,
         “Congress has ‘explicitly left a gap for an agency to fill,
         there is an express delegation of authority to the agency to
         elucidate a specific provision of the statute by regulation,’
         and any ensuing regulation is binding unless . . . defective.”
         United States v. Mead Corp., 533 U.S. 218, 227 (2001)
         (Chevron U.S.A. Inc. v. Nat. Res. Def. Council, Inc.,
         467 U.S. 837, 843–44 (1984)).

             Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753 (9th
         Cir. 2015), is consistent with this conclusion. Astiana held
         that a state law challenge to a cosmetic labeled “natural” was
         not preempted because “Astiana [was] not asking [the
         manufacturer] to modify or enhance any aspect of its
         cosmetics labels that are required by federal law.” Id. at 758.
         No statute or regulation governed “the use of ‘natural’ on
         cosmetics labels.” Id. There was therefore no basis for
         express preemption in Astiana. Not so here, where
         disclosure of the amount of protein content on the nutrition
         panel is required by statute, and the proper means of
         calculating that amount is set out in the regulation.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page15
                                                               15ofof19
                                                                      19




                           DURNFORD V. MUSCLEPHARM                            15

             That section 343(a) prohibits false or misleading
         statements in general does not alter our analysis. Durnford
         has not on appeal challenged as invalid the FDA regulation
         allowing the use of nitrogen content as a proxy for protein.
         He does not argue, for example, that the agency has
         authorized, by regulation, an inherently misleading means of
         calculating protein, such that it has exceeded its
         congressionally delegated authority in light of section
         343(a). See Chevron, 467 U.S. at 843; see also Mead,
         533 U.S. at 227. Any such argument is thus forfeited. 7 See
         Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

             Durnford’s remaining arguments against preemption are
         without merit. Durnford misreads the FDA’s protein
         regulation as precluding the use of nitrogen as a benchmark
         when calculating a percentage of recommended daily value.
         The regulation provides only that, if a percentage of
         recommended daily value is declared on the nutrition panel,
         it should be calculated using the “corrected amount of
         protein per serving.” 21 C.F.R. § 101.9(c)(7)(i). The
         corrected amount of protein per serving “is equal to the
         actual amount of protein . . . per serving [in grams]
         multiplied by the amino acid score corrected for protein
         digestibility.” 21 C.F.R. § 101.9(c)(7)(ii). The “correction”
         is therefore not to remove nitrogen-spiking agents, as
         Durnford suggests, but to account for digestibility. This
         digestibility correction has no apparent impact on the
         validity of the MusclePharm label, nor has Durnford
         suggested any. And although Durnford notes that a separate
         regulation states that “[p]rotein shall not be declared on
         labels of products that, other than ingredients added solely
         for technological reasons, contain only individual amino

             7
               As the nitrogen-as-protein regulation has not been challenged, this
         opinion should not be taken as either approving it or disapproving it.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page16
                                                               16ofof19
                                                                      19




         16             DURNFORD V. MUSCLEPHARM

         acids,” the Supplement is not such a product. 21 C.F.R.
         § 101.36(b)(2)(i) (emphasis added). It contains more than
         just individual amino acids.

             In sum, federal regulations allow nitrogen to be used on
         the nutrition panel as a proxy for protein content.
         Accordingly, a state-law misbranding claim premised on
         nitrogen spiking — that is, a claim that would permit a state
         to impose requirements for the measurement of protein for
         purposes of the federal mandated nutrition panel different
         from those permitted under the FDCA — is preempted.

                                      B

              Durnford’s “protein composition” theory of misbranding
         is that the Supplement’s label misled him into believing the
         Supplement’s protein came entirely from genuine protein
         sources — hydrolyzed beef protein and lactoferrin — rather
         than nitrogen-spiking agents. The district court accepted the
         possibility that the label created a false or misleading
         impression in this respect. The district concluded, however,
         that Durnford’s claims were nonetheless preempted because
         he did not allege that he had any independent study
         contradicting the label that used the FDA’s elaborate 12-
         sample testing protocol. See 21 C.F.R. § 101.36(f)(1).

             This reasoning misapprehends Durnford’s protein
         composition theory. That theory rests not on the misleading
         nature of nitrogen spiking but on the label’s misleading
         suggestion that all of the protein in the Supplement, in
         whatever amount it exists, comes from specific protein
         sources. In other words, Durnford’s argument goes not to
         the amount of protein, but to its composition. The FDA’s
         testing protocol is relevant only to the former.
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page17
                                                               17ofof19
                                                                      19




                            DURNFORD V. MUSCLEPHARM                               17

             As an initial matter, the premise behind the protein
         composition theory is correct. The label — separately from
         the mandatory nutrition panel — twice identifies hydrolyzed
         beef protein and lactoferrin as the protein sources in the
         Supplement. The label then apparently distinguishes those
         protein sources from nitrogen compounds, which are listed
         and identified separately not as protein, but as “performance
         growth and muscle volumizer.” The label further states that
         the Supplement’s proteins are present in the amount of “40g
         of a . . . blend of . . . beef protein and lactoferrin” — the same
         amount of protein claimed per serving on the nutrition panel.
         Finally, in its ingredients list, the label repeats the distinction
         in nomenclature between true proteins and other substances,
         referring to hydrolyzed beef protein and lactoferrin part of
         the Supplement’s “protein technology,” and calling the free-
         form amino acids “muscle volumizer.”

             Under Durnford’s theory of misbranding, whether or not
         there was compliance with the FDA’s 12-sample testing
         protocol does not matter. 8 The disputed testing protocol is a

             8
                We need not address whether plaintiffs are ever required to allege,
         at the pleading stage, that there are tests contradicting the nutrition panel
         that comply with the FDA’s testing protocols. We note, however, that
         plaintiffs are generally not expected to provide evidence in support of
         their claims at the pleading stage, see Cafasso, U.S. ex rel. v. Gen.
         Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011), nor are
         they required to plead the “probability” of their entitlement to relief,
         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition, FDCA
         preemption, like all federal preemption, is an affirmative defense.
         Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1194 n.6 (9th Cir. 2018).
         “Only when the plaintiff pleads itself out of court — that is, admits all
         the ingredients of an impenetrable defense — may a complaint that
         otherwise states a claim be dismissed under Rule 12(b)(6).” Xechem,
         Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004); see
         also Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984) (per
         curiam).
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page18
                                                               18ofof19
                                                                      19




         18                 DURNFORD V. MUSCLEPHARM

         requirement for “[c]ompliance with this section,” 21 C.F.R.
         § 101.36(f)(1) — that is, for compliance with the section of
         FDA regulations determining the proper means of
         calculating protein content in dietary supplements. See also
         21 C.F.R. § 101.9(g). But Durnford’s protein composition
         theory is not concerned with the total amount of protein in
         the Supplement; it is concerned with the source of that
         protein. Durnford argues that, whatever the true protein
         amount in grams per serving, the label falsely or
         misleadingly suggested that that protein is entirely
         composed of two kinds of actual, genuine protein. In other
         words, according to Durnford, the label falsely disclaims
         nitrogen spiking.

             In sum, Durnford’s complaint adequately alleges facts
         necessary to support a consumer claim premised on his
         protein composition theory of misbranding. 9 As noted,
         Durnford brought three California statutory claims, as well
              9
                 MusclePharm argues that lack of reliance offers an alternative
         ground for affirmance, at least as to the three statutory claims. See
         Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 326 (2011).
         MusclePharm notes, correctly, that the complaint makes sparse, generic
         allegations regarding Durnford’s reliance on the Supplement’s label, and
         fails to explain Durnford’s reasons for purchasing the product. But the
         district court declined to address this issue, and speculated that an
         inference of reliance might be reasonable under the circumstances. We
         decline to reach the question of reliance in the first instance, particularly
         as the district court retains the discretion, on remand, to grant the
         plaintiffs leave to amend the complaint so as better to allege reliance on
         the misbranding.

              MusclePharm also argues that failure to plead fraud with
         particularity is an alternative ground for affirmance. But apart from a
         possible reliance problem, the “who, what, when, where, and how”
         required by Federal Rule of Civil Procedure 9(b) are evident in the
         allegations supporting Durnford’s protein composition theory. See
         Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009).
Case
Case:4:15-cv-00413-HSG
      16-15374, 10/12/2018,
                         Document
                            ID: 11044328,
                                    62 Filed
                                          DktEntry:
                                             10/12/18
                                                    41-1,Page
                                                          Page19
                                                               19ofof19
                                                                      19




                        DURNFORD V. MUSCLEPHARM                    19

         as a claim for breach of express warranty. MusclePharm has
         made no attempt on appeal to distinguish between the
         elements of these nominally distinct legal claims for
         purposes of the protein composition theory, and there is no
         evident difference. Durnford’s protein composition theory
         is therefore ground for reversal as to all claims.

                                      C

             Finally, the so-called “Nitrogen Spiking Claim” refers to
         the theory that Durnford was misled by a tweet from
         MusclePharm stating that it did not use nitrogen-spiking
         agents to inflate its protein figures. But nothing in the
         complaint connects this tweet to Durnford’s purchase of the
         Supplement. To the extent Durnford intended the tweet as
         an independent basis for his claims — rather than simply as
         illustrative evidence of the way MusclePharm intended its
         consumers to understand the composition of the Supplement
         — the complaint is inadequate.

                                      IV

             The FDCA, in light of its implementing regulations,
         preempts a misbranding theory premised on the
         Supplement’s use of nitrogen-spiking agents to inflate the
         measurement of protein for the nutrition panel. It does not,
         however, preempt a misbranding theory premised on the
         label’s allegedly false or misleading implication that the
         Supplement’s protein came entirely from two specifically
         named, genuine protein sources. The district court’s order
         of dismissal is REVERSED, and this case is REMANDED
         for further proceedings consistent with this opinion.
